Case 1:18-cv-02435 Document 1-11 Filed 10/24/18 Page 1 of 2




        EXHIBIT K
            Case 1:18-cv-02435 Document 1-11 Filed 10/24/18 Page 2 of 2



Federal Deposit Insurance Corporation                               Division of Risk Management Supervision
1100 Walnut Street, Suite 2100                                                     Kansas City Regional Office
Kansas City, Missouri 64106                                                                     (816) 234-8000



                                                                July 24, 2018
 Mr. W. Phillip Klinkhardt, Jr.
 Consultant
 5203 Golden Gate Drive
 Killeen, Texas 76549

 Subject:           Notice of Change in Control (Notice)
                    Ms. Justine Hurry
                    The Bank of Orrick, Orrick, Missouri

 Dear Mr. Klinkhardt:

 We received the subject Notice on March 13, 2018. As detailed in our letter dated March 23,
 2018, we noted various items needed for the filing to be considered substantially complete. On
 April 2, 2018, we received your response; however, you failed to furnish the requested
 information.

 By letter dated June 1, 2018, we again requested additional information regarding the source of
 funds for the transaction and Ms. Hurry's business associations. You responded in a letter dated
 June 22, 2018, addressing the source of funds for the proposed transaction. On July 3, 2018, we
 received a letter from Attorney David Bans regarding Ms. Hurry's business associations.
 However, this correspondence again failed to include the additional information we requested on
 numerous occasions, both in writing and verbally, including our March and June 2018 letters.

In his letter, Attorney Buis notes that Ms. Hurry disagrees that documentation concerning the
irrevocable trusts is relevant and material to the Notice. As previously explained, this
information is needed to complete a review of Ms. Hurry's competence, experience, integrity,
and financial ability pursuant to 12 U.S.C. §18170). We are returning the filing as incomplete
because the applicant has not submitted to us the needed information.

You may direct any questions to Case Manager Hilary L. Hoskins, Assistant Regional Director
Richard E. Allen, or me at (816) 234-8000.

                                                           it      y



                                                            m R. filo
                                                           eputy Regioltal Director

cc: Jeff Maassen, Missouri Division of Finance, Jefferson City, Missouri
    Justine Hurry, Phoenix, Arizona
    David Bads, Washington, D.C.
    Board of Directors, The Bank of Orrick, Orrick, Missouri
